PER CURIAM.
The district court1 revoked the supervised release of Thomas E. Simmons, Jr., and sentenced him to prison. The court later granted the government’s Federal Rule of Criminal Procedure 35(b) motion and reduced his sentence. Simmons filed notices of appeal from both sentences. In Appeal No. 06-2904, we affirm the judgment of the district court, noting that counsel makes no argument in his brief regarding the original revocation sentence. We dismiss Appeal No. 06-3907, in which counsel argues that the reduced sentence is unreasonable, because we lack jurisdiction to consider a challenge to the reasonableness of a sentence reduced pursuant to Rule 35(b). See United States v. Haskins, 479 F.3d 955, 957 (8th Cir.2007) (per curiam). Last, we grant counsel’s motion to withdraw.

. The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District Court for the Western District of Missouri.